CCA 201000522. On further consideration of the granted issue,_M.J_, (Daily Journal September 15, 2011), it is ordered that the decision of the United States Navy-Marine Corps Court of *355Criminal Appeals is set aside. The record of trial is returned to the Judge Advocate General of the Navy for remand to that court for consideration of the granted issue in light of United States v. Sweeney, 70 M.J. 296 (C.A.A.F. 2011), United States v. Blazier, 69 M.J. 218 (C.A.A.F. 2010), and United States v. Blazier, 68 M.J. 439 (C.A.A.F. 2010), and to determine whether the erroneous admission of testimonial hearsay in the drug testing report was harmless beyond a reasonable doubt.